DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 recites the limitation “to winding groups” which should be changed to “to the winding groups”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al. (EP 3242393 A1) in view of Kuramitsu et al. (WO 2018/012417 A1).
For claim 1, Aosaki et al. discloses a vehicle control apparatus comprising:
a control circuit 110, 120A, 120B that independently controls power supply to winding groups L1, L2, each of the winding groups belonging to one of a plurality of winding systems (two-system windings) included in a motor 200, the control circuit including individual control circuits 120A, 120B, [a number of the control circuits being the same as a number of the plurality of winding systems] (fig. 8), [on a per-winding-system basis based on command values each calculated for a corresponding one of the winding systems in accordance with a target torque to be produced by the motor] (col. 10, paragraph [0036] and col. 17, paragraph [0065], via current control sections 113A, 113B), wherein:
[the control circuit is configured to transition between a first state (normal time) in which the control circuit causes the winding groups of the plurality of winding systems to produce the target torque] (col. 11, paragraphs [0038] and [0039]), and [a second state in which one or more winding systems of the plurality of winding systems have failed and the control circuit causes the winding group of the other one or more winding systems, which are normal winding systems that are operating normally, to produce the target torque] (cols. 4 and 5, paragraph [0014], cols. 12 and 13, paragraphs [0043] and [0044]), 
[when a sum of the command values or a sum of actual current amounts of the normal winding systems is equal to or less than a threshold value that is set with reference to zero or a value close to zero when the one or more winding systems recover to a normal state in the second state, the control circuit transitions from the second state to the first state] (col. 12, paragraph [0040] and col. 13, paragraphs [0043] and [0044], the failure detecting section 111 compares the inputted motor current detection values llud to l1ud to l1wd and l2ud to l2wd with the inputted each-phase current command values l1u* to l1w* and l2u* to l2w* respectively, thus when a failure does not occur, gate driving circuit 123A, 123B would be capable of outputting three gate signals of high level to motor current cut-off circuit 130A, 130B, additionally when the fault has returned to normal or repaired, the system would allow for transitioning from the second state to the first state), but does not explicitly disclose
each of the individual control circuits independently controlling the power supply to a corresponding one of the winding groups of the plurality of winding systems, the control circuit independently controlling the power supply to winding groups,
the individual control circuits exchange state signals with one another, each of the state signals containing the command value calculated by a corresponding one of the individual control circuits.
Kuramitsu et al. discloses a motor comprising two sets of three-phase winding sets 801, 802; [a first microcomputer 401 generates a motor drive signal Dr1 that operates the operation of a switching element 241 of a first motor drive circuit 701, a second microcomputer 402 generates a motor drive signal Dr2 that operates the operation of a switching element 242 of a second motor drive circuit 702] (page 17, lines 701 – 706); [the combination of the first winding set 801 and the first microcomputer 401 and the motor drive circuit 701 is referred to as a first system GR1, the combination of the second winding set 802 and the second microcomputer 402 and the motor drive circuit 702 is referred to as a second system GR2, the first system GR1 and the second system GR2 are all composed of two independent sets of elements] (page 14, lines 574 - 580); [the microcomputers 401 and 402 can transmit and receive information to each other by communication between the microcomputers, the microcomputers 401 and 402 can transmit and receive current detection values, current command values, and the like to and from each other in communication between microcomputers, and drive the motor 80 in cooperation with the first system GR1 and the second system GR2] (page 18, lines 724 – 728), [even if an abnormality occurs in the synchronous signal once and after shifting to asynchronous drive, resetting or reinitializing the microcomputer on the sending side restores normal operation, synchronous drive can be resumed as is, therefore, it is conceivable to perform the returning process] (page 43, lines 1846 – 1849).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the independent systems and recovery process of Kuramitsu et al. with the individual control circuits of Aosaki et al. to allow for a redundancy system, thus increasing overall reliability of the vehicle control apparatus.	
For claim 6, Aosaki et al. modified as above discloses the vehicle control apparatus wherein: [the motor produces a torque that is to be applied to a steering mechanism of a vehicle] (col. 5, paragraph [0018]), and
[the control circuit calculates the command values in accordance with the torque to be produced by the motor based on a steering torque] (col. 10, paragraph [0036] and col. 17, paragraph [0065], via current control sections 113A, 113B).

Allowable Subject Matter
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2014091456A – first inverter; second inverter; and heat generation reduction;
WO-2017/068685 – a control circuit; winding groups; and plurality of winding systems; 
US-2018/0208236 – a control circuit; winding groups; and plurality of winding systems; and a communication line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611